Order entered June 13, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-22-00566-CV

                    IN RE WAYNE TEAGUE, Relator

          Original Proceeding from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-21-04019-D

                                  ORDER
              Before Justices Molberg, Pedersen, III, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.




                                          /s/   BILL PEDERSEN, III
                                                JUSTICE